— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 17, 1977, convicting him of attempted murder in the second degree (two counts) and robbery in the first *688degree, upon a jury verdict, and sentencing him, as a second felony offender, to three concurrent terms of 12V2 to 25 years, to run consecutively to a 25-year Federal sentence. Judgment modified, on the law and as a matter of discretion in the interest of justice, by reducing the sentences to concurrent indeterminate terms of imprisonment with a maximum of 25 years and by deleting the direction that the sentences be served consecutively to the Federal sentence and substituting therefor a provision that the State sentences be served concurrently with the Federal sentence. As so modified, judgment affirmed. Upon the argument of the appeal, the District Attorney consented to the foregoing modification of the judgment. Appellant’s sentence as a predicate felon was improper because, as respondent concedes, the Federal crime that the District Attorney certified as the predicate felony is not a felony in New York (see US Code, tit 18, §§ 371, 2113, subd [b]; Penal Law, § 70.06, subd 1, par [b], cl [i]). We reject respondent’s argument that the amendment to section 70.06 of the Penal Law should not be applied because the crimes herein were committed prior to the effective date thereof. Damiani, J. P., Titone, Suozzi and Shapiro, JJ., concur.